Citation Nr: 1026610	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-17 872 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for dementia, to 
include as secondary to hypertension.

4.  Entitlement to service connection for dementia, to include as 
secondary to hypertension.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for PTSD.

7.  Entitlement to service connection for a mental disorder other 
than PTSD.  

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1965 to 
June 1969 with the U.S. Marines, and from December 1975 to 
December 1985 in the U.S. Army.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge, at the RO, in September 2009.  A 
transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for PTSD (on the 
merits), and an acquired psychiatric disorder other than PTSD, 
are addressed in the REMAND below, and are therein REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability 
as defined by regulation; an organic disease of the nervous 
system was not manifest to a compensable degree within a year of 
separation.

2.  The evidence associated with the claims file subsequent to 
the July 2003 denial of the claim seeking service connection for 
hypertension is cumulative of evidence previously of record.  

3.  In an unappealed December 2005 rating decision, the RO denied 
claims for service connection for dementia and PTSD.

4.  Evidence received within a year of the December 2005 denial 
of service connection for dementia is not cumulative.  

5.  Dementia was not manifest in service; symptoms were not 
present until January 2005; and the current disability is not 
related to service.

6.  Dementia is not related to any service-connected disease or 
injury.

7.  Evidence received within a year of the December 2005 denial 
of service connection for PTSD is cumulative; however, evidence 
received after the appeal period expired is not cumulative.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or 
aggravated by service; an organic disease of the nervous system 
is not presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The July 2003 denial of service connection for hypertension 
is final; since the July 2003 effective denial, new and material 
evidence has not been received, and the claim is not herein 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).  

3.  The December 2005 denial of service connection for dementia 
did not become final, but remained pending at the time of the 
current appeal.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Dementia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Dementia (cause or aggravation) is not proximately due to or 
the result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2009).

6.  The December 2005 denial of service connection for PTSD is 
final; since the December 2005 denial, new and material evidence 
has been received, and the claim is herein reopened.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2005 pre rating letter, the RO notified the Veteran of 
the evidence needed to substantiate the claim for service 
connection for dementia.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

In an April 2007 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claims for service 
connection for right ear hearing loss, and for dementia on a 
secondary basis.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims 
in a March 2006 letter, as well as the April 2007 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, VCAA 
notice (1) must notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id. at 11-12.  The Court elaborated that VA is 
required, in response to an application to reopen, to look at the 
bases for the denial in the prior decision and send a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.

The April 2007 letter informed the Veteran of the date and basis 
of the previous denial of his claim for service connection for 
hypertension.  The Veteran was also informed of the appropriate 
definitions of new and material evidence and of the evidence 
needed to substantiate the underlying claim.  Therefore, the 
April 2007 letter provided the notice required by the Kent 
decision.  As will be discussed below, the claims for service 
connection for PTSD and dementia are being reopened, and any 
potential failure to notify regarding new and material evidence 
is not prejudicial.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified and available post-service private and 
VA treatment records, as well as the records of the Social 
Security Administration's disability determination.  The Veteran 
did identify records from VA Medical Center in New York, and the 
RO certified in April 2007 that the Veteran had never been seen 
at that facility.  

During the hearing, other potential sources of evidence were 
discussed, and additional evidence was accepted.  Such actions 
supplement the VCAA and comply with 38 C.F.R. § 3.103 (2009).

In addition, the Veteran was afforded a VA examination as to his 
claimed hearing loss.  This examination was adequate because it 
was performed by a medical professional based on solicitation of 
history and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales were consistent with the examination and the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The Board 
acknowledges the assertion of the Veteran's representative that 
the examination was not adequate because a 2005 National Academy 
of Science, Institute of Medicine study recommended that testing 
include measurements above 6000 the Hertz level; and she 
requested that the claim be remanded for such testing.  However, 
the definition of hearing loss, and the frequencies which define 
hearing loss for VA purposes are not matters within the Board's 
discretion, but are established by regulation.  See 38 C.F.R. 
§ 3.385.  Therefore, testing at the 6000 Hertz level would be 
inconsistent with applicable regulations, and of no use in 
deciding the claim.  Thus, it is not necessary.

The Veteran has not been provided with a VA examination as to the 
etiology of his dementia.  Under the VCAA, VA must provide an 
examination when there is competent evidence of a disability (or 
persistent or recurrent symptoms of a disability) that may be 
associated with an in-service event, injury, or disease, but 
there is insufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated with 
service is low.  McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, no examination was required because there is no disease or 
injury in service that may be related to the current diagnoses of 
hypertension and dementia.  The Veteran does not contend that 
dementia had its onset in service, or for many years after.  
Regarding the secondary service connection claim for dementia, as 
hypertension is not a service-connected disability, an opinion as 
to etiology is not necessary.

Regarding hypertension, unless a claim is reopened, the Secretary 
is not required to provide a medical examination or opinion.  See 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334, 1342-43 (Fed. Cir. 2003).

II.  Analysis

Service Connection - In General

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Hearing Loss Claim

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

At his September 2009 hearing, the Veteran testified that he was 
assigned to a unit close to the front lines during his tour in 
Vietnam.  He testified that his unit took daily incoming mortars, 
as well as live fire.  He also testified that he was frequently 
in proximity to claymore mines when they detonated.  His primary 
assignment was to monitor two power generators, which required 
his living in proximity to them.  These generators gave off a 
constant high pitched sound.  

The Board accepts the Veteran's account as consistent with his 
service records, and as a likely source of exposure to noise.  As 
will be discussed in more detail below, the Board also accepts 
the Veteran's assertion that he engaged in combat with the enemy 
during his tour in Vietnam.  Service treatment records reveal no 
complaint of, or treatment for, noise exposure or hearing loss 
during service.    

An examination at entry in February 1965 reveals normal clinical 
findings for the ears, including auditory acuity, and eardrums, 
as well as the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
-5
0

The report of examination at discharge from the Marine Corps in 
June 1969 reveals normal clinical findings for the ears, 
including auditory acuity, and eardrums.  However, audiometric 
readings are not recorded.  

An auditory evaluation in March 1975 reveals the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
0
5
5

An examination in September 1975 reveals normal clinical findings 
for the ears, including auditory acuity, and eardrums, as well as 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10

10

An examination in July 1977 reveals normal clinical findings for 
the ears, including auditory acuity, and eardrums, as well as the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

10



An auditory evaluation in August 1978 reveals the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

10

An examination in January 1983 reveals normal clinical findings 
for the ears, including auditory acuity, and eardrums, as well as 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
5

An examination report in June 1984 reveals normal clinical 
findings for the ears, including auditory acuity, and eardrums, 
as well as the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
10

The report of examination at discharge from the Army reveals 
normal clinical findings for the ears, including auditory acuity, 
and eardrums.  Moreover, audiometric results at discharge did not 
meet the definition of a hearing loss disability for VA purposes.  
Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
15

The Veteran noted that his health was not good, but he listed 
only that his breathing and hay fever were poor.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, (cited above).

After service, the first record of treatment for hearing loss 
does not appear until the current claim, filed more than 20 years 
after discharge from the Army, and almost 40 years after 
discharge from the Marines, i.e. combat in Vietnam.  Pertinent to 
the period of the claim, audiological testing in May 2007 reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

Thus, as none of the auditory threshold in the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, and as 
only one of the auditory thresholds for the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater, and as 
speech recognition scores using the Maryland CNC Test are above 
94 percent, the criteria for a right ear hearing loss disability 
are not met.

As discussed above, the Board accepts the Veteran's account of 
his experiences in service, including proximity to generator 
noise, and his engagement in  combat.  However, 38 U.S.C.A. 
§ 1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A veteran 
must still generally establish his claim by evidence tending to 
show a current disability and a nexus between that disability and 
those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

In sum, the Veteran did not have hearing loss that constituted a 
disability at discharge, and he does not have current right ear 
hearing loss that is considered a disability for VA purposes.  
Accordingly, service connection for a right ear hearing loss 
disability cannot be granted, regardless of whether such loss has 
been attributed to service, as there is no current disability.  
See 38 C.F.R. § 3.385; see also Gilpin and Hensley (each cited 
above).

To the extent that the Veteran testified that he has a hearing 
loss disability, the Board simply notes that the regulation 
requires specific testing, and that the Veteran is not competent 
to establish the existence of a hearing loss disability.  

Hypertension Claim

For VA rating purposes, 'hypertension' is defined by regulation 
to mean that diastolic blood pressure is predominately 90 mm. or 
greater; 'isolated systolic hypertension' means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2009).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that in order for hypertension to be considered 
manifested to a compensable degree, the evidence must show 
diastolic pressure of predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  See also the Court's discussion 
of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

While elsewhere, the Board has conceded the Veteran's engagement 
in combat during his first period of service, the Veteran does 
not contend that the onset of hypertension is related to combat, 
or that it occurred during his first period of service.  As such, 
the combat rule is not applicable regarding this issue.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Historically, the Veteran filed a claim seeking service 
connection for hypertension in December 2001.  The RO sent a 
letter in July 2002 notifying him of the evidence necessary to 
substantiate the claim, and requesting that he submit such 
evidence.  After several failed attempts to contact the Veteran 
regarding his claim, the RO sent the Veteran letters in September 
2002 and May 2003, informing him that it would take no further 
action on the claim because his whereabouts was unknown.  

Under 38 C.F.R. § 3.158(a), where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued entitlement is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of one 
year from the date of such request, further action will not be 
taken unless a new claim is received.  

Here, no evidence was received within a year following the July 
2002 request.  As such, the claim was denied as abandoned as of 
July 2003.  Although notified of his right to appeal the RO's 
action in a September 2002 letter, the Veteran did not do so.  
Accordingly, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  However, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In March 2005, the Veteran again filed a claim seeking to 
establish entitlement to service connection for hypertension.  
That claim was adjudicated on the merits and denied by the RO in 
December 2005.  Although the Veteran did not initiate an appeal, 
in April 2006, within a year of the denial, the RO obtained 
additional evidence pertinent to the claim.  Where new and 
material evidence is received prior to the expiration of the 
appeal period, or prior to the appellate decision if a timely 
appeal has been filed, it will be considered as having been filed 
in connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156.  Accordingly, in order 
to determine which is the last final denial of this claim, the 
Board must first determine whether the evidence received within a 
year of the December 2005 denial is new and material in 
comparison to the July 2003 denial.  The Veteran subsequently 
requested that the previously denied claim be reopened in January 
2007.  The Board will next address these periods in a common 
discussion.

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

At the time of the abandonment of the Veteran's claim in July 
2003, the pertinent medical evidence of record consisted of the 
Veteran's service treatment records and VA outpatient records, as 
well as the Veteran's written assertions regarding his claim.  



The service treatment records contain the following blood 
pressure readings: 

Date
Systoli
c/
Diasto
lic
Date
Systoli
c/
Diastol
ic
February-65
122/
82
May-83
118/
78
May-66
110/
70
June-83
120/
90
August-67
110/
70
June-83
128/
92
September-68
110/
62
June-83
108/
84
October-68
110/
60
June-83
118/
76
June-69
106/
70
June-83
136/
84
September-75
108/
64
July-83
120/
74
July-77
110/
70
July-83
112/
76
November-77
110/
72
October-83
120/
76
February-78
130/
80
November-83
102/
60
June-79
118/
74
January-84
132/
92
August-79
110/
70
February-84
122/
80
July-81
120/
74
April-84
120/
70
August-81
118/
82
May-84
120/
88
March-82
130/
80
June-84
130/
80
June-82
90/
60
June-84
128/
90
September-82
130/
90
November-84
140/
96
October-82
100/
78
May-85
130/
80
January-83
100/
80
June-85
122/
82
January-83
110/
80
September-85
127/
88
January-83
118/
76
September-85
128/
78
March-83
106/
68
October-85
114/
78
April-83
120/
74
November-85
108/
78

Medical Board findings in September 1985 were pertinently normal, 
with a recorded reading of 127/88.  

As none of the systolic readings pertinent to service was 160 or 
more, and as only a few diastolic readings were 90 or more, the 
figures cited in the regulations do not represent the predominant 
findings during service.  Although the Veteran now asserts that 
he was taking hypertensive medications before his discharge, the 
service separation examination showed normal findings for the 
vascular system, and the Veteran's signed statement in June 1985, 
that he had no history of high or low blood pressure.  His 
assertion that he was being treated is inconsistent with the 
service treatment records, and the denial of pertinent pathology 
at separation, and is not credible.  

After service, the Veteran was afforded a VA examination in March 
1986.  Blood pressure readings at that time were 120/80, 110/80, 
120/90, 130/80, and 122/80.  Findings and diagnoses were not 
indicative of hypertension as defined by regulation.  

Also of record in July 2003 were post-service treatment records, 
which did not show hypertension within a year of discharge, but 
which did show that by 1997, the Veteran had been diagnosed with 
hypertension, and was taking medication to treat hypertension.  
However, the evidence did not contain a competent opinion linking 
hypertension to service.  

Pertinent evidence received after the July 2003 effective 
abandonment of the claim for service connection for hypertension 
includes VA treatment records, and additional statements of the 
Veteran, all of which demonstrate a continuing diagnosis of 
hypertension, but which do not address the crucial matters of 
nexus and onset within a year of discharge.  Thus, the evidence 
is not new and material.  The fact that he had hypertension was 
previously established.  Such added evidence is cumulative.

The only other relevant evidence received consists of the 
statements from the Veteran's representative, on his behalf, and 
statements from the Veteran.  However, such assertions provide no 
basis for reopening the claim.  To the extent that the Veteran 
and his representative are attempting to establish the onset of 
hypertension within a year of discharge, or a medical nexus 
between current hypertension and service, such assertions are 
cumulative.  See 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).

Under these circumstances, the Board must conclude that new and 
material evidence to reopen claim for service connection for 
hypertension has not been received at any point since the final 
July 2003 effective denial.  As such, that denial remains final, 
and the appeal must be denied.  As the Veteran has not fulfilled 
the threshold burden of submitting new and material evidence to 
reopen the disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Board is aware that the July 2003 denial of service 
connection, based upon abandonment, does result in a final 
determination, but not a merits based determination.  However, 
this is of no consequence, for if we address the issue on the 
merits, service connection is still denied.  Here, the evidence 
demonstrates no hypertension during service or at separation.  
Although there were rare elevated readings during service, no 
professional has established that such findings were indicative 
of hypertension.  There is no proof of hypertension to a 
compensable degree within one year of separation.  After service, 
an examination in March 1986 contained findings and diagnoses 
that were not indicative of hypertension.  Post-service treatment 
records did not show hypertension until 1997, and there is no 
credible or competent evidence linking the remote onset of 
hypertension to service.  To the extent that the Veteran has 
testified that he was treated for hypertension during service, 
such statements are inconsistent with the service records, 
inconsistent with the separation examination, and inconsistent 
with his denial of pertinent pathology at separation.  His 
assertion of in-service disease and treatment is not credible.

Dementia and PTSD Claims

Historically, the Veteran filed a claim seeking service 
connection for dementia and PTSD in March 2005.  The claims were 
denied by the RO in December 2005.  Although the Veteran did not 
initiate an appeal, in April 2006, within a year of the denial, 
the RO obtained additional evidence pertinent to each claim.  
Where new and material evidence is received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, will be considered as 
having been filed in connection with the claim which was pending 
at the beginning of the appeal period.  38 C.F.R. § 3.156.

At the time of the denial of the claims in December 2005, the 
pertinent medical evidence of record consisted of service 
treatment records and VA outpatient records, as well as the 
Veteran's written assertions regarding his claims.  The service 
records showed no diagnosis or notation of psychiatric or 
cognitive impairment; rather, the report of examination at 
discharge in June 1985 showed normal psychiatric and neurologic 
findings, and the Veteran's signed statement that he did have a 
history of depression or excessive worry, but had no history of 
loss of memory.  

Pertinently, the post service evidence of record in December 2005 
contained no diagnosis of PTSD, and no confirmed diagnosis of 
dementia, with only a tentative diagnosis in January 2005.  The 
evidence also contained no confirmed stressor, or even the 
Veteran's assertion of a stressor, and no competent opinion 
linking either condition to service.  

Pertinent evidence received after the December 2005 denial 
includes VA treatment records, and additional statements of the 
Veteran.  Regarding dementia, the records received within a year 
of the December 2005 decision include a confirmed diagnosis of 
dementia dated in May 2005.  As that crucial element was missing 
at the time of the December 2005 decision, the Board concludes 
that new and material evidence was received within a year of that 
decision, and it therefore did not become final with regard to 
the claim for dementia, but remained pending at the time of the 
July 2007 decision on appeal.  

Regarding PTSD, the evidence received within a year of the 
December 2005 decision does not contain a diagnosis of PTSD, does 
not contain a nexus opinion, and does not relate any claimed 
combat stressors to PTSD.  Thus, while this evidence is 
pertinent, it is not new and material with respect to the 
December 2005 denial.  As such, that decision became final in 
December 2006.  

However, the evidence received since December 2006 includes the 
Veteran's hearing testimony, as well as a collection of letters 
sent home by the Veteran during his service in Vietnam.  Although 
his service records do not reflect duties, citations, or injuries 
indicative of combat engagement, the letters written by him 
during his service in Vietnam refer to an operation he had just 
returned from, in which they "got 23 V.C."  He also noted that 
time goes fast "except when you[']r[e] getting shot at," and 
noted that they had given him a new rifle.  These letters are 
exceptionally trustworthy because they were written at the time, 
and were not written in the context of a claim for benefits.  
These letters support the Veteran's general assertions regarding 
combat.  As such, the Veteran's testimony regarding combat is 
accepted as conclusive evidence as to its actual occurrence and 
no further development or corroborative evidence is necessary.  
Accordingly, this evidence is new and material with respect to 
the claim for PTSD.  Therefore, that claim is reopened, and will 
be further addressed in the Board's remand below.

Turning to the claim for service connection for dementia on the 
merits, service treatment records do not refer to dementia or 
memory impairment, which is the predominate symptomatology now 
claimed due to dementia.  The examination for discharge in June 
1985 contains normal findings for all pertinent systems.  Medical 
Board findings in September 1985 were also pertinently normal.  
The Veteran indicated in a signed statement at discharge that he 
had no history of memory loss.  

After service, the Veteran was afforded a VA examination in March 
1986.  Findings were pertinently normal, and the Veteran did not 
report memory loss or dementia.  

The first confirmed diagnosis of dementia does not appear until 
2005, approximately 20 years after discharge.  Moreover, there is 
no opinion that links dementia directly to service.  Indeed, the 
Veteran does not contend that dementia had its onset in service, 
and he has not put forward a theory of direct causation.  Rather, 
he contends that dementia is attributable to medication taken for 
hypertension.  However, as hypertension is not a service-
connected disability, a secondary service connection theory of 
entitlement must also fail.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a right ear hearing loss disability is 
denied.

The application to reopen the claim for service connection for 
hypertension is denied. 

The application to reopen the claim for service connection for 
dementia is granted.

Service connection for dementia is denied.

The application to reopen the claim for service connection for 
PTSD is granted. 


REMAND

The Veteran has not yet been afforded a VA examination, and a 
medical opinion has not yet been obtained, regarding the claims 
for service connection for PTSD, and a mental disorder other than 
PTSD.   

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 
(2006).  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, at 83.

Here, the evidence shows a current mental disorder of various 
diagnoses, manifested by anxiety and depression.  A March 1986 VA 
examination, within three months of his discharge, reveals that 
the Veteran was complaining of anxiety and depression at that 
time.  However, no diagnosis was rendered.  Post service records 
show that he was treated for such symptoms during the period of 
his claim.  

The Veteran served in Vietnam during the Vietnam War.  The 
contemporaneously written letters and the Veteran's recent 
testimony tend to confirm his account of having engaged in combat 
with the enemy.  Therefore, a VA examination and opinion are 
necessary to resolve these claims.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current mental disorder, to include PTSD.  
The claims file must be made available to, 
and be reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses.  
The examiner should specifically state 
whether a diagnosis of PTSD is supported.  
The examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that any identified mental 
disorder is related to service.  If a 
diagnosis of PTSD is found, the examiner 
should describe the associated stressor or 
stressors.  The supporting rationale for all 
opinions expressed must also be provided.

2.  Readjudicate the remanded claims.  If 
either benefit remanded here is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


